Title: James Madison to William Allen, 10 April 1833
From: Madison, James
To: Allen, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 10. 1833
                            
                        
                        I inclose a draft on the Bank for $100. to which please to add as much from the balance in your hands as will
                            discharge what is due for discounts on the Turnpike arrangement. 
                        
                            
                                J.M.
                            
                        
                    What can my shares in the Turnpike be now sold for?